PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/939,037
Filing Date: 28 Mar 2018
Appellant(s): TAFLER, Leonid



__________________
Vadim Mell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1-17-2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8-17-2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Regarding the 35 USC 103 rejections of claims 1, 10, 17, and 19 employing the combination of Johansson (US 4,445,506), Rush (US 3,800,787), and Hardy (US 3,385,292), Appellant argues that the cited art fails to show or suggest several features of the claimed invention outlined below.
	First, Appellant argues that the cited combination of prior art references fails to suggest
a device or method for applying tension and/or force to a particular joint, nor to first and second bones extending from the joint. However, Johansson (US 4,445,506) was cited in the Final Office Action dated 8-17-2021 as disclosing a means for producing a “pulling force” on two limb portions including two bones connected with an intervening joint (Johansson: abstract, lines 5-6; Col. 1, lines 44-50 and lines 65-67), and in the illustrated arrangement (Johansson: Fig. 1), the two limb portions are shown held at a right angle relative to each other with the intervening joint (i.e. the elbow as illustrated) disposed between the two limb portions. In the disclosed arrangement, Johansson discusses and illustrates that positioning and tensioning elements (11, 15, 16) are attached to a “crank device 10” for applying a tension force to a rope (11) attached to a second limb portion (Johansson: Fig. 1; abstract, lines 5-12 Col. 1, lines 62-67), and that a first limb portion is attached via cuff (14) to a spring element (13) and a stationary holder (12) for maintaining the first limb portion in position (Johansson: Fig. 1; abstract, lines 9-12; Col. 1, lines 
	Next, Appellant argues that the cited art fails to suggest a traction system for applying predetermined tension to any joint because any force applied to the joint of the cited art is incidental, not preselected. As stated previously, the joint is disposed between the two tensioned limb portions such that the applied forces also maintain the intervening joint in the illustrated position. Thus, the joint also experiences a tension and/or force by virtue of the forces applied to the limb portions it is attached to. Further, Johansson discloses a predetermined tension to be applied by the system, stating that “the pulling force should amount to about 10 percent of the weight of the patient” at Column 2, lines 1-2. Therefore, Johansson positively recites a predetermined tension to be applied at the second limb portion, and thus the intervening joint.
	Appellant further argues that the angle of the bones and joints relied upon from Johansson is not discussed in the reference and has no bearing on the bone alignment procedure discussed throughout the disclosure. Johansson illustrates at Figure 1 that the first and second limb portions are held at a right angle relative to one another, and further cites that the illustrated position is chosen to attain the “correct” position of the limbs (Johansson: Col. 1, lines 7-8). Therefore, the positioning of the limbs and intervening joint is paramount to the disclosed process.



Finally, Appellant argues that the rejections of dependent claims 3, 6, 8-9, 11, 13, 15-16, 18, and 22 rely on the combination of Johansson, Rush, and Hardy referenced in the above arguments and are thus non-obvious over these references, and that each of the additional references employed in rejecting the remaining dependent claims (claims 4 and 23 in further reliance on Daury, claim 7 further relying on Dunford, claims 14 and 20 in further reliance on Gold, and claim 21 further relying on Osika) fail to cure the deficiencies outlined with respect to Johansson, Rush, and Hardy. However, as previously stated, the combination of Johansson, Rush, and Hardy is not insufficient with respect to the limitations of independent claims 1, 10, 17, and 19. Therefore, the additional rejections to the dependent claims are believed to be proper.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        Conferees:
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                                        /QUANG D THANH/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.